DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment.
The rejections of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 61-60760B1, US 2018/0122540 is used as translation) and further in view of Urata (US 2012/0199254) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 61-60760B1, US 2018/0122540 is used as translation) and further in view of Urata (US 2012/0199254).
Regarding claims 1 and 21, Matsumoto teaches (Abstract) a magnetic alloy soft magnetic alloy including a composition having a formula of 
((Fe(1-(α+β))X1αX2β)(1-(a+b+c+d+e))MaBbPcCrdCue)1-fCf. 
X1 is one or more elements selected from a group of Co and Ni.  X2 is one or more elements selected from a group of W, Al, Mn, Ag, Zn, Sn, As, Sb, Bi, N, O, and rare earth elements.  M is one or more elements selected from a group of Nb, Hf, Zr, Ta, Ti, Mo, and V. 0.020≤a≤0.060, 0.020≤b≤0.060, 0≤c≤0.030, 0≤d≤0.050, 0≤e≤0.030, 0<f≤0.040, α≥0, β≥0, 0≤α+β≤0.5, which overlaps the recited composition in the instant claim and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Matsumoto does not teach that the alloy contains the recited amount of Ti, Al and Mn. Urata teaches a soft magnetic alloy having composition that overlaps the major composition of Matsumoto (See Abstract; [0021] to [0034]). Urata discloses that the alloy contains Al of 0.0003 to 0.05 wt %, Ti of 0.0002 to 0.05 wt % and Mn of 0.001 to 0.5 wt % in order to make an alloy strip having smooth surface and homogeneous nanostructure ([0024]; [0031] to [0033]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Al of 0.0003 to 0.05 wt %, Ti of 0.0002 to 0.05 wt % and Mn of 0.001 to 0.5 wt % as taught by Urata in the alloy of Matsumoto in order to make an alloy strip having smooth surface and homogeneous nanostructure as disclosed by Urata. The amount of Al, Ti and Mn disclosed by Urata overlaps the recited amount in 
Regarding claim 2, Matsumoto discloses 1-(a+b+c+d+e) is in the range of 0.91 to 0.95 and e can be zero (Abstract; [0060]), which overlaps the recited composition in the instant claim and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 3-7, Matsumoto discloses α=β=0 (Abstract), which meets the limitation recited in the instant claims.
Regarding claim 8, Matsumoto discloses that the initial crystal grain size is 0.3-10 nm ([0052]), which meets the limitation recited in the instant claim.
Regarding claims 10-11, Matsumoto discloses that the grain size is 5-30 nm ([0051]), which meets the limitation recited in the instant claims.
Regarding claims 12-17, Matsumoto discloses that the alloy can be in ribbon form or powder form ([0084]), which meets the limitation recited in the instant claims.
Regarding claims 18-20, Matsumoto discloses a magnetic device comprising the soft magnetic alloy ([0085]), which meets the limitation recited in the instant claims.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that the effective filing date of this application is October 6, 2017. Matsumoto was published July 12, 2017, which is 1 year or less before the effective filing date of this application. The priority document (JP 2017-196009) fully supports the claimed subject matter. Thus, Matsumoto is a grace-period 
In response, Matsumoto has an extra inventor “Masahito Koeda” that is not listed as an inventor of current application. 
“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” See MPEP 2153.01 (a). Therefore Matsumoto is a prior art.

Second, the applicants argued that Urata does not disclose a content of A1 is 0.005 to 0.080 wt% with respect to 100 wt% of the entire soft magnetic alloy, as required by claim 21. In this regard, Urata merely broadly discloses A1 of 0.5 wt % or less (including zero). Urata does not contemplate the claimed endpoints.
In response, Urata discloses that the alloy contains Al of 0.0003 to 0.05 wt % ([0024]), which overlaps the recited amount of Al in claim 21. Therefore it would have been obvious to one of ordinary skill in the art to have selected the amount of Al from the range disclosed in Urata to produce an alloy that meets the recited Al composition in claim 21. See MPEP 2144.05 I.


In response, “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)”.  See MPEP 716.02(d) II and MPEP 2144.05 III.
Table 9 of instant specification shows the effect of Al on the melting point, Hc and Bs of Fe0.83Nb0.06B0.1P0.005C0.005Ti0.01Mn0.01Al. Claim 1 recites a broad range of composition such as the alloy in claim 1 may contain one or more selected from the group consisting of Ag, Zn, Sn, As, Sb, Bi and a rare earth element, and one or more selected from the group consisting of Nb, Hf, Zr, Ta, Mo, W and V. The applicants have not shown unexpected results to occur over the entire claimed composition. Thus, the argument that the claimed Al content range produces unexpected results in terms of low melting point and low coercivity Hc while maintaining a high saturation magnetic flux density Bs is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733